Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cleveland McLean, Jr., petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 18 U.S.C. § 3582 (2006) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that, on September 13, 2010, the district court denied Me-*584Lean’s § 3582 motion. Accordingly, because the district court has recently decided McLean’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.